ORDER
PER CURIAM:
Michael Davis-Bey appeals the dismissal of his petition for declaratory judgment seeking review of the Missouri Board of Probation and Parole’s (Board’s) decision scheduling him for parole release on August 27, 1997. He claims that the Board incorrectly applied its guidelines and section 558.019, RSMo 1994, in calculating the release date. The judgment of the trial court is affirmed. Rule 84.16(b).
ULRICH, C.J., P.J., and BRECKENRIDGE, J., concur.
FENNER, J., not participating because no longer a member of the court.